Citation Nr: 1301438	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  06-32 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a disability characterized by decreased libido, to include as secondary to spina bifida occulta with mechanical low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from February 1998 to December 2001. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified before the undersigned Veterans Law Judge in January 2011.  A transcript of his hearing is associated with the claims file.

In April 2011, the Board reopened the Veteran's claim of entitlement to service connection for a left ankle disability; it also remanded various claims of entitlement to service connection.  In a July 2012 rating decision, the Appeals Management Center (AMC) granted service connection for cervical strain, headaches, a left ankle disability, and degenerative arthritis of the thoracolumbar spine.  As that rating action constituted a full grant of benefits sought on appeal, the Board will not further address those issues.  The issues of entitlement to service connection for a right ankle disability, a bilateral knee disability, and decreased libido are again before the Board for appellate consideration.

The issue of entitlement to service connection for a disability characterized by decreased libido is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right ankle disability was not manifest in service and is unrelated to service.

2.  A bilateral knee disability was not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2012).

2.  A bilateral knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in May 2005 discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  In April 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, service treatment records and private treatment records have been obtained and associated with the record.  A VA examination was conducted.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed an appropriate physical examination prior to providing his conclusions.  

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ), during which he presented oral argument in support of the Veteran's claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions specifically regarding the elements necessary to establish the benefits sought.  Significantly, neither the Veteran nor the appellant has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim, and the Veteran and the appellant, through their testimony, demonstrated that they had actual knowledge of the evidence necessary to substantiate the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The appellant has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
 
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the right ankle or knees.  On separation examination in October 2001 the Veteran denied foot trouble, impaired use of his legs and feet, swollen or painful joints, and bone or joint deformity.

In his original claim, the Veteran specified that he sought service connection for a left ankle disability.  In April 2005 he submitted a new claim, indicating that he sought service connection for a bilateral ankle disability.

A June 2005 statement by the Veteran's wife indicates that the Veteran had trouble with both ankles.  She noted that the Veteran could no longer play sports or run.

Lay statements dated in June 2006 from former service colleagues indicate that the Veteran experienced sprained ankles and knee strain on numerous occasions.

An August 2006 statement by J.P.D., M.D. indicates that the Veteran had been treated by his practice for more than 20 years.  Dr. D. noted that after the Veteran was discharged from service, he was seen at the clinic on numerous occasions complaining of bilateral knee and ankle pain.  He related the Veteran's report of having been in numerous light armored vehicle accidents, having fallen while jumping out of a helicopter, and having fallen while working on light armored vehicles and while working on various ships.  He also noted the Veteran's report of having carried packs in excess of 100 pounds.  Dr. D. related that the Veteran's pain had started in approximately 1999 and had persisted to the present.  He opined that it was as likely as not that many of the Veteran's aches and pains were the result of traumatic incidents sustained in service.  

In a May 2007 report, D.F., D.C. indicated that the Veteran first noticed knee pain in 1999 and that he reported current pain.  Dr. D.F. noted the Veteran's report of ankle pain starting in service, and his statement that he sustained dozens of minor ankle sprains while running or doing field work.  Dr. D.F. concluded that the symptoms reported by the Veteran were not present prior to service and opined that they were caused by active service.

In a February 2008 statement, Dr. D.F. noted that he considered that the Veteran's knee pain could be characterized as internal derangement.  

A January 2011 statement by D.A.F., M.D. indicates the Veteran's report that he had pain starting in 1999 and that it had continued.  He concluded that, following review of the Veteran's medical record, it would appear that it was likely as not that many of the Veteran's current chronic problems were a result of service.  

At his January 2011 hearing, the Veteran testified to his belief that physical training in service caused his bilateral knee and ankle pain.  He asserted that the traumatic injuries during service caused his current disabilities, noting that injuries in service caused chronic conditions that became worse over time.

On VA examination in May 2011, the Veteran's history was reviewed.  He related his belief that harsh physical training caused his bilateral knee and ankle pain.  The examiner noted that the Veteran made no relevant complaints on separation examination.  He indicated that his review of the service treatment records revealed findings referable to the left knee only.  He noted the Veteran's report of ongoing problems since service.  Examination of the right ankle included X-rays showing no acute osseous abnormality and a small plantar calcaneal spur.  The diagnosis was mild right ankle lateral ligament strain.  The examiner concluded that it was less likely than not that the diagnosis was related to either service or to the Veteran's left ankle disability.  He reasoned that there was a lack of any documentation in the service treatment records suggesting any right ankle problems, and that there was no abnormal gait that would suggest involvement of the left ankle.

Following examination of the knees, the diagnosis was mild suprapatellar effusion of the left knee with mild patellofemoral pain syndrome.  The examiner concluded that it was less likely as not that the current bilateral knee condition was related to service.  He reasoned that there was a lack of documentation of any knee problems in service and no medical documentation of any knee problems at separation.  He also noted that there was no documentation between separation and 2006, when the Veteran's private physician indicated that he had chronic knee problems.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for the claimed right ankle and bilateral knee disabilities.  Service treatment records reflect no diagnosis, complaint, or abnormal finding pertaining to the Veteran's right ankle or knees.  In fact, the Veteran denied relevant symptoms on separation examination in 2001.  The earliest evidence showing any post-service complaint of right ankle problems dates to the Veteran's April 2005 claim; the first evidence of complaints referable to the bilateral knees dates to the Veteran's April 2006 claim.  

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses referable to the Veteran's right ankle and knees, it does not contain reliable evidence which relates these diagnoses to any injury or disease in service.  The Board finds that the negative record during service and for years following separation is more probative and credible than the Veteran's more recent statements.  Furthermore, to the extent that the Veteran has asserted that his claimed right ankle and bilateral knee disabilities are related to injury in service, the Board notes that such assertions are beyond his competence as a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has argued to VA that he experienced symptoms related to his right ankle and bilateral knees during and since service.  However, such complaints are not reflected in the service treatment records and, in fact, when the Veteran was examined on separation in 2001, he denied a history of pertinent symptoms and complaints.  Of particular note to the Board is the fact that the Veteran did report other ongoing problems, including back pain, which weighs heavily against accepting any suggestion that he was merely reluctant to report ongoing complaints at that time.  Thus, unlike Buchanan, this is not a case in which the record is merely silent.  Rather, the record reflects that the Veteran specifically denied experiencing relevant symptoms despite reporting other ongoing complaints.  For this reason, the Board finds this contemporaneous denial during examination to be far more credible than his statements offered years later in support of the current claim.  The Board has also considered the statements of former service colleagues, and notes that while these individuals are competent to relate their observations, the Board also finds that the Veteran's own contemporaneous denial of any problems to be inherently more credible than these individuals more recent assertions that they recall the Veteran complaining of problems with his knees and right ankle during service. 

Moreover, while the Board has considered statements made by the Veteran's wife and mother, it notes that such statements refer to current symptoms and do not competently relate such to service.  Therefore, their observations regarding the claimed ankle and knee disabilities cannot be used to determine the onset of the claimed disabilities.  In essence, the more credible and contemporaneous record demonstrates a remote, post-service onset of the Veteran's right ankle and bilateral knee complaints, and does not support a finding that they are related to any disease or injury in service.

The Board acknowledges that various private health care providers have suggested that there is a relationship between the Veteran's current right ankle and bilateral knee complaints and service.  However, as the statements provided by these practitioners rely on the Veteran's own report that his symptoms began in service, the Board finds them to be of no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or that are contradicted by other facts of record).
 
On the other hand, the May 2011 VA examiner concluded that the Veteran's right ankle and bilateral knee disabilities were less likely than not related to service.  In rendering his opinion, he pointed to the absence of documented complaints in service, to include at discharge.  He also noted the silent record in the years following service.  In essence, he provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than those of the private practitioners, the Veteran's unsupported statements, or the lay statements of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2012). 

	 
ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

The Veteran also seeks service connection for a disability characterized by decreased libido.  In the April 2011 remand, the Board directed that a VA examination be conducted to determine the nature and etiology of any disability characterized by decreased libido.  The remand directive specifically indicated that the examiner should address this question on both a direct and secondary basis.  The May 2011 VA examiner did not provide an opinion regarding whether the Veteran's reported decreased libido is related to any service-connected disability.  As such, the examination report is inadequate for the purpose of deciding this claim.  Remand by the Board imposes upon the VA Secretary a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the file should be returned to the VA examiner for an addendum opinion regarding secondary service connection.

In light of the above discussion, additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the May 2011 genitourinary examination.  The examiner should be advised of the Veteran's service-connected disabilities.

The examiner should be asked to review the claims file.  Following review of the claims file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present genitourinary disability is related to any service-connected disability.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  If the examiner is unable to offer the requested opinion, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

If the previous examiner is unavailable, the claims file should be forwarded to a similarly qualified physician for review and comment.  If the examiner determines that an additional examination is necessary to address the above questions, such examination should be scheduled.  

2. Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


